As filed with the Securities and Exchange Commission on September 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:October 31, 2012 Date of reporting period:July 31, 2012 Item 1. Schedules of Investments. Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at July 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 97.86% Advertising Agencies - 3.08% Aimia, Inc. (a) $ Aerospace - 2.08% Northrop Grumman Corp. Air Transport - 1.44% FedEx Corp. Aluminum - 1.07% AlcoaInc. Banks: Diversified - 1.85% Bank of America Corp. Beverage: Soft Drinks - 0.97% Coca-Cola Co. Chemicals: Diversified - 1.20% BASF SE - ADR Computer Services, Software & Systems - 10.55% CAInc. Microsoft Corp. Oracle Corp. Computer Technology - 2.95% Hewlett Packard Co. Consumer Lending - 2.62% Cash America International, Inc. Diversified Financial Services - 3.63% Citigroup Inc. JPMorgan Chase &Co. Diversified Retail - 1.99% Wal-Mart Stores, Inc. Electronic Components - 1.24% TE Connectivity Ltd. Engineering & Contracting Services - 2.11% FluorCorp. KBR,Inc. Financial Data & Systems - 5.00% Mastercard, Inc. - Class A Western Union Co. Foods - 2.13% ConAgra Foods, Inc. Tyson Foods,Inc. - Class A Homebuilding - 1.67% LennarCorp. - Class B Household Equipment & Products - 1.22% Tupperware Brands Corp. Insurance: Life - 6.38% CNO Financial Group, Inc. Insurance: Property-Casualty - 4.48% XL Group PLC Offshore Drilling & Other Services - 4.43% Ensco PLC - Class A Oil: Crude Producers - 1.00% Chesapeake Energy Corp. Oil: Integrated - 2.75% ConocoPhillips Royal Dutch Shell PLC - Class A - ADR Pharmaceuticals - 13.54% Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Watson Pharmaceuticals, Inc. (b) Scientific Instruments: Control & Filter - 1.09% Flowserve Corp. Specialty Retail - 1.96% Home Depot,Inc. Steel - 1.23% Carpenter Technology Corp. Tobacco - 3.80% Philip Morris International, Inc. Utilities: Electrical - 7.92% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. NextEra Energy, Inc. Utilities: Telecommunications - 2.48% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $15,050,167) SHORT-TERM INVESTMENTS - 2.58% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $452,196) Total Investments in Securities (Cost $15,502,363) - 100.44% Liabilities in Excess of Other Assets - (0.44)% ) NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day yield as of July 31, 2012. Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at July 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 94.42% Aluminum - 1.57% Kaiser Aluminum Corp. $ Asset Management & Custodian - 6.25% Artio Global Investors, Inc. Virtus Investment Partners, Inc. (a) Banks: Diversified - 2.00% Park Sterling Corp. (a) Chemicals: Specialty - 2.83% Innospec, Inc. (a) Commercial Vehicles & Parts - 0.51% Miller Industries, Inc. Computer Services Software & Systems - 0.10% E2open, Inc. (a) Consumer Lending - 5.27% Cash America International, Inc. EZcorp, Inc. - Class A (a) Nelnet,Inc. - Class A Containers & Packaging - 1.38% UFP Technologies,Inc. (a) Diversified Manufacturing Operations - 3.05% A. M. Castle &Co. (a) Harsco Corp. Engineering & Contracting Services - 1.51% Argan,Inc. (a) Financial Data & Systems - 4.90% Global Cash Access Holdings, Inc. (a) Foods - 0.95% Overhill Farms, Inc. (a)(d) Health Care Facilities - 0.86% Tenet Healthcare Corp. (a) Homebuilding - 2.20% LennarCorp. - Class B Insurance: Life - 6.50% CNO Financial Group, Inc. Insurance: Property-Casualty - 4.21% XL Group PLC Leisure Time - 2.69% Callaway Golf Co. Interval Leisure Group, Inc. Machinery: Industrial - 1.28% Armtec Infrastructure Trust Unit (a)(b) Metal Fabricating - 2.01% Mueller Water Products, Inc. - Class A Metals & Minerals: Diversified - 3.24% Uranium Energy Corp. (a) Office Supplies Equipment - 1.51% Lexmark International, Inc - Class A Oil Well Equipment & Services - 2.65% Cal Dive International, Inc (a) Superior Energy Services, Inc. (a) Paper - 1.11% Kapstone Paper and Packaging Corp. (a) Pharmaceuticals - 2.52% Par Pharmaceutical Cos., Inc. (a) Real Estate - 4.93% Granite Real Estate, Inc. (b) Real Estate Investment Trusts (REITs) - 4.80% CapLease,Inc. Rental & Leasing Services: Consumer - 1.64% Rent-A-Center,Inc. Restaurants - 6.07% Boston Pizza Royalties Income Fund (b) Pizza Pizza Royalty Income Fund (b) Second Cup Royalty Income Fund Unit (b) Specialty Retail - 2.93% Collective Brands, Inc. (a) Wet Seal, Inc. - Class A (a) Steel - 1.60% Carpenter Technology Corp. Telecommunications Equipment - 2.14% Arris Group, Inc. (a) Textiles Apparel & Shoes - 3.21% Iconix Brand Group, Inc. (a) Utilities: Electrical - 4.71% Great Plains Energy, Inc. Nv Energy, Inc. Portland General Electric Co. Utilities: Telecommunications - 1.29% Otelco, Inc. TOTAL COMMON STOCKS (Cost $22,374,169) SHORT-TERM INVESTMENTS - 5.49% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00%(c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,522,811) Total Investments in Securities (Cost $23,896,980) - 99.91% Other Assets in Excess of Liabilities - 0.09% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Rate shown is the 7-day yield as of July 31, 2012. (d) Security is considered illiquid.As of July 31, 2012, the value of these investments was $263,548 or 0.95% of net assets. See Note 3 in the Notes to Schedule of Investments. Huber Capital Funds Notes to Schedule of Investments July 31, 2012 (Unaudited) Note 1 – Securities Valuation The Huber Capital Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.The values for foreign securities are reported in local currency and converted to U.S. dollars using currency exchange rates.Exchange rates are provided daily by a recognized independent pricing agent.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of July 31, 2012: Equity Income Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $ $
